DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid, CHIP and Survey & Certification

SHO # 10-006
CHIPRA # 17
July 1, 2010
Re: Medicaid and CHIP Coverage of “Lawfully
Residing” Children and Pregnant Women
Dear State Health Official:
This letter is one of a series that provides guidance on implementation of the Children’s Health
Insurance Program Reauthorization Act of 2009 (CHIPRA), Public Law 111-3. Section 214 of
CHIPRA permits States to cover certain children and pregnant women in both Medicaid and the
Children’s Health Insurance Program (CHIP) who are “lawfully residing in the United States” as
described in section 1903(v)(4) and 2107(e)(l)(J) of the Social Security Act (the Act). The
section 214 option may be applied to pregnant women in Medicaid and CHIP and/or to children
up to age 19 for CHIP or up to age 21 for Medicaid (including targeted low-income children
described in section 1905(u)(2)(B) of the Act).
Background
The enactment of the Personal Responsibility and Work Opportunity Reconciliation Act
(PRWORA) of 1996 (Public Law 104-193), placed limitations on Federal funding for health
coverage of immigrant families. Section 403 of PRWORA imposed a 5-year waiting period on
certain groups of qualified aliens, including most children and pregnant women who were
otherwise eligible for Medicaid. Medicaid coverage for individuals subject to the 5-year waiting
period and for those who do not meet the definition of qualified alien was limited to treatment of
an emergency medical condition as described in section 1903(v)(2)(A) of the Act. The 5-year
waiting period also applied to children and pregnant women under CHIP. Note that PRWORA
did not affect eligibility of undocumented aliens; people who are undocumented were not
eligible for Medicaid (except for emergency services) before PRWORA, and remain ineligible
under CHIPRA.
Coverage Option Under CHIPRA
Section 214 of CHIPRA amends section 2107 of the Act to grant States the option to provide
Medicaid and CHIP coverage to all children and pregnant women (including women covered
during the 60-day postpartum period) “who are lawfully residing in the United States… and who
are otherwise eligible for such assistance,” as described in section 1903 of the Act. States may

Page 2 – State Health Officials
elect to cover these groups under Medicaid only or under both Medicaid and CHIP. The law
does not permit States to cover these new groups only in CHIP, without also extending the
option to Medicaid.
While the phrase “lawfully residing in the United States” has not previously been used when
describing individuals who could be eligible for Medicaid and CHIP, it has been used in various
other contexts, such as by the United States Department of Agriculture (USDA) and the Social
Security Administration (SSA).
For example, for purposes of determining whether certain individuals are eligible to receive food
stamps (now called the Supplemental Nutrition Assistance Program (SNAP)), regulations at 7
CFR 273.4(a)(7) state that “lawfully residing in the U.S.” means that the individual is lawfully
present as defined in regulations at 8 CFR 103.12(a). Likewise, for purposes of Title II benefits
under SSA, “lawfully residing in the U.S.” means that an individual is “lawfully present” as
defined by 8 CFR 103.12(a) and is a resident of the U.S. as defined in SSA regulations and
program instructions. In both of these programs, the terms “lawfully residing” and “lawfully
present” are broader than the term “qualified alien” in section 431 of PRWORA (8 U.S.C. §
1641) with respect to immigration status (the term “qualified alien” does not include residencebased criteria). We have looked to these programs to assist us in defining “lawfully residing” for
purposes of implementing section 214 of CHIPRA.
In interpreting “lawfully residing,” we will rely on existing immigration regulations for the
purpose of defining lawful presence and longstanding Medicaid rules to establish residency. In
other words, the “residing” part of the “lawfully residing” requirement is construed as
synonymous with the longstanding Medicaid residency requirement, rather than as requiring a
separate and redundant residency determination for the sole purpose of determining “lawful
residence.” For example, a nonimmigrant visitor for business or pleasure may be lawfully
present under immigration regulations, but not meet Medicaid or CHIP residency requirements,
and therefore will not be able to qualify for Medicaid or CHIP.
Lawfully Present
Children and pregnant women that fall into one of the categories below will be considered
lawfully present. Therefore, these individuals are eligible for Medicaid and CHIP coverage if the
State elects the new option under CHIPRA, and the child or pregnant woman meets the State
residency requirements and other Medicaid or CHIP eligibility requirements.
The basis of our construction of lawful presence is the broad definition provided in DHS
regulations at 8 CFR 103.12(a) for the specific purpose of Title II Social Security benefits, with
some revisions necessary for updating or clarifying purposes, or as otherwise deemed
appropriate for the Medicaid and CHIP programs consistent with the Act.

Page 3 – State Health Officials
A child or pregnant woman shall be considered lawfully present if he or she is:
(1) A qualified alien as defined in section 431 of PRWORA (8 U.S.C. §1641);
(2) An alien in nonimmigrant status who has not violated the terms of the status under which
he or she was admitted or to which he or she has changed after admission;
(3) An alien who has been paroled into the United States pursuant to section 212(d)(5) of the
Immigration and Nationality Act (INA) (8 U.S.C. §1182(d)(5)) for less than 1 year,
except for an alien paroled for prosecution, for deferred inspection or pending removal
proceedings;
(4) An alien who belongs to one of the following classes:
(i) Aliens currently in temporary resident status pursuant to section 210 or 245A of the
INA (8 U.S.C. §§1160 or 1255a, respectively);
(ii) Aliens currently under Temporary Protected Status (TPS) pursuant to section 244 of
the INA (8 U.S.C. §1254a), and pending applicants for TPS who have been granted
employment authorization;
(iii) Aliens who have been granted employment authorization under 8 CFR
274a.12(c)(9), (10), (16), (18), (20), (22), or (24);
(iv) Family Unity beneficiaries pursuant to section 301 of Pub. L. 101-649, as amended;
(v) Aliens currently under Deferred Enforced Departure (DED) pursuant to a decision
made by the President;
(vi) Aliens currently in deferred action status; or
(vii) Aliens whose visa petition has been approved and who have a pending application
for adjustment of status;
(5) A pending applicant for asylum under section 208(a) of the INA (8 U.S.C. § 1158) or for
withholding of removal under section 241(b)(3) of the INA (8 U.S.C. § 1231) or under
the Convention Against Torture who has been granted employment authorization, and
such an applicant under the age of 14 who has had an application pending for at least 180
days;
(6) An alien who has been granted withholding of removal under the Convention Against
Torture;
(7) A child who has a pending application for Special Immigrant Juvenile status as described
in section 101(a)(27)(J) of the INA (8 U.S.C. § 1101(a)(27)(J));

Page 4 – State Health Officials
(8) An alien who is lawfully present in the Commonwealth of the Northern Mariana Islands
under 48 U.S.C. § 1806(e); or
(9) An alien who is lawfully present in American Samoa under the immigration laws of
American Samoa.
Under CHIPRA, a State electing to cover children or pregnant women who are considered to be
lawfully residing in the U.S. must offer coverage to all such individuals who meet this definition
of lawfully residing, and may not cover a subgroup or only certain groups (e.g., only the
PRWORA group of qualified aliens, or only citizens of Compact of Free Association nations, or
only aliens residing for a specified period, such as 3 years).
Residency
Children and pregnant women who meet the definition set forth above of “lawfully present” also
must be residents of the State in which they are applying in order to qualify for Medicaid or
CHIP. An individual would not be eligible for Medicaid or CHIP, even if he or she is considered
to be lawfully present in the U.S., if the individual is not a resident of the State, as the individual
would not be considered as either “lawfully residing” in the U.S. or as a State resident. At the
same time, an individual would be eligible for Medicaid and CHIP if he or she is considered to
be lawfully present in the U.S. and is a State resident, even if the individual’s current
immigration status is of a temporary nature (such as TPS). Implementing regulations at 42 CFR
435.403 specify State residence in Medicaid to mean living in a State and having the intent to
remain permanently for an indefinite period. Each individual should have an opportunity to
establish that he or she lives in the State and intends to remain there.
Sponsor Deeming and “Public Charge”
The alien sponsor deeming requirements described in section 421 of PRWORA may not be
applied to individuals covered under the new CHIPRA section 214 option. A sponsor’s income
and resources are not considered when determining eligibility. In addition, no debt will be
created for the sponsor by any services provided to such individuals who have been found
eligible for Medicaid or CHIP. The cost of Medicaid or CHIP assistance will not be considered
as an unreimbursed cost associated with the “public charge” provisions.
Eligibility Determinations and Redeterminations
Under CHIPRA, a State electing to cover children or pregnant women who are considered to be
lawfully residing in the U.S. must offer coverage to all such individuals who meet this definition
of lawfully residing, and may not cover a subgroup or only certain groups (e.g., only the
PRWORA group of qualified aliens, or only citizens of Compact of Free Association nations, or
only aliens residing for a specified period, such as 3 years).

Page 5 – State Health Officials
States that elect the new option under CHIPRA must verify that the individual meets the
definition of lawfully residing in the U.S. at the time of application, according to the rules
established under section 1137(d) of the Act. Eligibility also must be verified at renewal.
Consistent with other Medicaid requirements, the State should first rely on information provided
at the time of initial application under the rules established at section 1137(d) to determine
ongoing eligibility. States should only require the individual to provide further documentation or
to re-verify satisfactory status if the State cannot verify continued eligibility based on the
information already available to the State.
State Plan Amendments
A State may elect the section 214 CHIPRA option by submitting a State plan amendment (SPA)
under Medicaid only or amendments under both Medicaid and CHIP. Section 214 of CHIPRA
does not permit the application of this option under CHIP only. Attached are two draft State plan
templates that States can use to elect the section 214 option under Medicaid and CHIP. States
electing to provide CHIP coverage of children and/or pregnant women must submit concurrent
CHIP and Medicaid SPAs to CMS for consideration. Also, a State must choose whether to adopt
this option for children (all children up to age 19 for CHIP or up to age 21 for Medicaid),
pregnant women, or both.
Federal Financial Participation
Because this is a new eligibility group, children up to age 19 covered under the section 214
option (at any income level) are considered targeted low-income children under section 2110(b)
of the Act. As such, claims paid on behalf of children eligible under the new option created by
section 214 may be matched at the enhanced title XXI match rate, regardless of whether the child
is covered through Medicaid or a separate CHIP program. States also have the option under
Section 115 of CHIPRA to claim regular Medicaid Federal Financial Participation (FFP) for the
children enrolled in Medicaid or a CHIP-funded Medicaid expansion.
Medicaid eligible individuals for whom the State receives FFP at the CHIP enhanced rate and
who would be subject to the 5-year waiting period under section 403 of PRWORA, must be
claimed at the Medicaid FFP rate once these children have met the 5-year waiting period. For
example, a child who entered the country on November 1, 2008 as a “qualified alien” (under
section 431 of PRWORA) may be claimed at the enhanced rate until October 31, 2013, the end
of the 5-year waiting period for that child. Subsequently, a State must cover this child using title
XIX funds. Therefore, States that choose to claim the title XXI enhanced match must have a
process for tracking these children in order to determine when the regular matching rate would
come into effect. States may continue to claim enhanced title XXI enhanced matching for
children under age 19 who are lawfully residing in the U.S. and who are not considered qualified
aliens under PRWORA as described above.

Page 6 – State Health Officials
For all others who obtain Medicaid coverage due to this option, which includes children ages 19
to 21, and pregnant women enrolled in Medicaid, FFP is available at the Medicaid matching rate.
The increased Federal medical assistance percentage, as described under the American Recovery
and Reinvestment Act of 2009, will apply to medical assistance payments for this population.
Pregnant women covered under the new CHIPRA pregnant women option (section 111) under a
CHIP plan will qualify for the CHIP enhanced match rate.
CMS looks forward to its continued work with States on the implementation of the CHIPRA
eligibility expansion to lawfully residing pregnant women and children. Thank you for your
continued commitment to providing health coverage through these critical programs. If you have
questions regarding this letter, please contact Victoria Wachino, Director, Family and Children’s
Health Programs Group, at 410-786-5647.
Sincerely,

Cindy Mann

Enclosures
State Plan Amendment templates

cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Ann C. Kohler
NASMD Executive Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association

Page 7 – State Health Officials
Debra Miller
Director for Health Policy
Council of State Governments
Christine Evans, M.P.H.
Director, Government Relations
Association of State and Territorial Health Officials
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy

Page 8 – State Health Officials
Enclosure
Section 4. Eligibility Standards and Methodology – Expanding Coverage to
Individuals Lawfully Residing in the US

Section 4. Eligibility Standards and Methodology
4.1.10 _____ Check if the State is electing the option under section 214 of the Children’s
Health Insurance Program Reauthorization Act of 2009 (CHIPRA) to
provide coverage to the following otherwise eligible pregnant women and
children as specified below who are lawfully residing in the United States
including the following:
A child or pregnant woman shall be considered lawfully present if he or she is:
(1) A qualified alien as defined in section 431 of PRWORA (8 U.S.C. §1641);
(2) An alien in nonimmigrant status who has not violated the terms of the status under which
he or she was admitted or to which he or she has changed after admission;
(3) An alien who has been paroled into the United States pursuant to section 212(d)(5) of the
Immigration and Nationality Act (INA) (8 U.S.C. §1182(d)(5)) for less than 1 year,
except for an alien paroled for prosecution, for deferred inspection or pending removal
proceedings;
(4) An alien who belongs to one of the following classes:
(i) Aliens currently in temporary resident status pursuant to section 210 or 245A of the
INA (8 U.S.C. §§1160 or 1255a, respectively);
(ii) Aliens currently under Temporary Protected Status (TPS) pursuant to section 244 of
the INA (8 U.S.C. §1254a), and pending applicants for TPS who have been granted
employment authorization;
(iii) Aliens who have been granted employment authorization under 8 CFR
274a.12(c)(9), (10), (16), (18), (20), (22), or (24);
(iv) Family Unity beneficiaries pursuant to section 301 of Pub. L. 101-649, as amended;
(v) Aliens currently under Deferred Enforced Departure (DED) pursuant to a decision
made by the President;
(vi) Aliens currently in deferred action status; or
(vii) Aliens whose visa petition has been approved and who have a pending application
for adjustment of status;

Page 9 – State Health Officials
(5) A pending applicant for asylum under section 208(a) of the INA (8 U.S.C. § 1158) or for
withholding of removal under section 241(b)(3) of the INA (8 U.S.C. § 1231) or under
the Convention Against Torture who has been granted employment authorization, and
such an applicant under the age of 14 who has had an application pending for at least 180
days;
(6) An alien who has been granted withholding of removal under the Convention Against
Torture;
(7) A child who has a pending application for Special Immigrant Juvenile status as described
in section 101(a)(27)(J) of the INA (8 U.S.C. § 1101(a)(27)(J));
(8) An alien who is lawfully present in the Commonwealth of the Northern Mariana Islands
under 48 U.S.C. § 1806(e); or
(9) An alien who is lawfully present in American Samoa under the immigration laws of
American Samoa.
_____ The State elects the CHIPRA section 214 option for children up to age 19
_____ The State elects the CHIPRA section 214 option for pregnant women
through the 60-day postpartum period
4.1.10.1_____ The State provides assurance that for individuals whom it enrolls in
CHIP under the CHIPRA section 214 option that it has verified, both
at the time of the individual’s initial eligibility determination and at
the time of the eligibility redetermination, that the individual
continues to be lawfully residing in the United States. The State must
first attempt to verify this status using information provided at the
time of initial application. If the State cannot do so from the
information readily available, it must require the individual to
provide documentation or further evidence to verify satisfactory
immigration status in the same manner as it would for anyone else
claiming satisfactory immigration status under section 1137(d) of the
Act.

Page 10 – State Health Officials
Revision:

CMS-PM-

ATTACHMENT 2.6-A
Page 2
OMB No.:

STATE PLAN UNDER TITLE XIX OF THE SOCIAL SECURITY ACT
State
ELIGIBILITY CONDITIONS AND REQUIREMENTS
Citation(s)

Condition or Requirement

42 CFR 435.406 3. Is residing in the United States (U.S.), and-a.

Is a citizen or national of the United States;

b.

Is a qualified alien (QA) as defined in section 431 of the
Personal Responsibility and Work Opportunity
Reconciliation Act of 1996 (PRWORA) as amended,
and the QA’s eligibility is required by section 402(b) of
PRWORA as amended, and is not prohibited by section
403 of PRWORA as amended;

c.

Is a qualified alien subject to the 5-year bar as described in
section 403 of PRWORA, so that eligibility is limited to
treatment of an emergency medical condition as defined in
section 401 of PRWORA;

d.

Is a non-qualified alien, so that eligibility is limited to
treatment of an emergency medical condition as defined in
section 401 of PRWORA;

e.

Is a QA whose eligibility is authorized under section 402(b) of
PRWORA as amended, and is not prohibited by section 403 of
PRWORA as amended.
___
State covers all authorized QAs.
___
State does not cover authorized QAs.

f.

State elects CHIPRA option to provide full Medicaid coverage
to otherwise eligible pregnant women or children as specified
below who are aliens lawfully residing in the United States;
including the following:

Page 11 – State Health Officials
(1) A qualified alien as defined in section 431 of PRWORA (8 U.S.C. §1641);
(2) An alien in nonimmigrant status who has not violated the terms of the status under which
he or she was admitted or to which he or she has changed after admission;
(3) An alien who has been paroled into the United States pursuant to section 212(d)(5) of the
Immigration and Nationality Act (INA) (8 U.S.C. §1182(d)(5)) for less than 1 year,
except for an alien paroled for prosecution, for deferred inspection or pending removal
proceedings;
(4) An alien who belongs to one of the following classes:
(i) Aliens currently in temporary resident status pursuant to section 210 or 245A of the
INA (8 U.S.C. §§1160 or 1255a, respectively);
(ii) Aliens currently under Temporary Protected Status (TPS) pursuant to section 244 of
the INA (8 U.S.C. §1254a), and pending applicants for TPS who have been granted
employment authorization;
(iii) Aliens who have been granted employment authorization under 8 CFR
274a.12(c)(9), (10), (16), (18), (20), (22), or (24);
(iv) Family Unity beneficiaries pursuant to section 301 of Pub. L. 101-649, as amended;
(v) Aliens currently under Deferred Enforced Departure (DED) pursuant to a decision
made by the President;
(vi) Aliens currently in deferred action status; or
(vii) Aliens whose visa petition has been approved and who have a pending application
for adjustment of status;
(5) A pending applicant for asylum under section 208(a) of the INA (8 U.S.C. § 1158) or for
withholding of removal under section 241(b)(3) of the INA (8 U.S.C. § 1231) or under
the Convention Against Torture who has been granted employment authorization, and
such an applicant under the age of 14 who has had an application pending for at least 180
days;
(6) An alien who has been granted withholding of removal under the Convention Against
Torture;
(7) A child who has a pending application for Special Immigrant Juvenile status as described
in section 101(a)(27)(J) of the INA (8 U.S.C. § 1101(a)(27)(J));
(8) An alien who is lawfully present in the Commonwealth of the Northern Mariana Islands
under 48 U.S.C. § 1806(e); or

Page 12 – State Health Officials
(9) An alien who is lawfully present in American Samoa under the immigration laws of
American Samoa.

___
___

Elected for pregnant women.
Elected for children under age _____.

g. _____ The State provides assurance that for an individual whom it enrolls
in Medicaid under the CHIPRA section 214 option, it has verified, at the time
of the individual’s initial eligibility determination and at the time of the
eligibility redetermination, that the individual continues to be lawfully
residing in the United States. The State must first attempt to verify this
status using information provided at the time of initial application. If the
State cannot do so from the information readily available, it must require the
individual to provide documentation or further evidence to verify
satisfactory immigration status in the same manner as it would for anyone
else claiming satisfactory immigration status under section 1137(d) of the
Act.
TN No:
Supersedes
TN No.

Approval Date

Effective Date ____________

